OPINION
HUGHES, Justice.
This is an appeal by way of writ of error from a default judgment which affects the parent-child relationship of the parties herein. Defendant, former husband, Lee R. Eby, was served with process in Arizona and was thereby called to answer in a suit instituted by the former wife, Wanda Lee-nerts. The parties were previously divorced apparently in Texas, but no adjudication as to the parent-child relationship was made at that time.
We reverse and dismiss.
The trial court’s judgment recites that it had jurisdiction over the matter. We disagree.
Tex.Fam.Code Ann. § 11.051 (Supp. 1980-81) provides for the exercise of jurisdiction over non-resident parties in suits affecting the parent-child relationship. Its provisions require “minimum contacts” be shown before jurisdiction is exercised.
The papers on file in this case do not demonstrate that there was either pleading or proof as to the “minimum contacts” required. For this reason we reverse the judgment of the trial court and dismiss for want of jurisdiction. McKanna v. Edgar, 388 S.W.2d 927 (Tex.1965); Comisky v. Comisky, 597 S.W.2d 6 (Tex.Civ.App.Beaumont 1980, no writ); In Interest of D.N.S., 592 S.W.2d 35 (Tex.Civ.App.Beaumont 1979, no writ).
Reversed and dismissed.